Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicant’s election without traverse of Species II in the reply filed on 6/6/2022 is acknowledged.

2.	This application is in condition for allowance except for the presence of claims 1-3 directed to Species I non-elected without traverse.  Accordingly, claims 1-3 have been cancelled.

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claims 1-3: Canceled
Claim 5, Line 1:  Replace “form” with “format”


Allowable Subject Matter
4.	Claims 4-9 are allowed.

5.	The following is an Examiner’s statement for the reasons of allowance:

6.	Independent claim 4 is directed towards a “method for transferring a chunk of data from a source computing device to a target computing device, the method comprising: encoding, by the source computing device, a first chunk of data to a second chunk of data, the first chunk of data is of human-unreadable format and the second chunk of data is of human-readable format; printing or displaying, by the source computing device, the second chunk of data; capturing, by an optical sensor, an image of the second chunk of data; receiving, by the target computing device, the image; processing, by the target computing device, the image using OCR to retrieve the second chunk of data; and decoding, by the target computing device, the second chunk of data to the first chunk of data.” 
	The cited and considered prior art, specifically Weaver (US PGPub 2019/0220971) that discloses a printer configured to apply a code of printed content on a substrate of a product based on a printer technology type, the code having a plurality of digits; and optical code detector, executed by one or more processors, to detect the code in a received image of the product printed by the printer by optically recognizing characters in the received image using a trained optical character recognition (OCR) algorithm for the printer technology type, the OCR algorithm trained to identify each digit of the plurality of digits of the code in a region of interest (ROI) based on at least one parameter of the product to which the printed content is directly applied and the printer technology type, 
	And Zhou (US PGPub 2018/0302379) that discloses a data transmission method, wherein the method is used to transmit data between a first computer and a second computer, and comprises: sending, by the first computer, first data to a first image capture apparatus through an image output port of the first computer; receiving, by the first image capture apparatus, the first data; and sending, by the first image capture apparatus, the first data to the second computer; or processing, by the first image capture apparatus, the first data to generate second data, and sending, by the first image capture apparatus, the second data to the second computer; wherein the first image capture apparatus has an image input port, and the image input port is connected to the image output port of the first computer; and the image output port of the first computer comprises an output port of a display card of the first computer , 
	And Khorsheed (US PGPub 2012/0091205) that discloses an apparatus for decoding a matrix code symbol, the apparatus comprising: an image processor, wherein the image processor processes an image corresponding to the matrix code symbol; anda decoder configured to: retrieve at least one encoded value from the matrix code symbol in response to processing the image corresponding to the matrix code symbol, wherein the at least one encoded value comprises at least one modified encoded value;map each of the at least one modified encoded value with a corresponding predefined encoded value, wherein a modified encoded value comprises at least two digits of a corresponding predefined encoded value; and decode the corresponding predefined encoded value to determine a corresponding character, 
	And Haensel (US PGPub 2022/0069985) that discloses an optical sensor configured to receive a semiconductor package image, the image including semiconductor package surface codes; a display; a wireless transceiver; storage configured to store semiconductor package identifiers; and a processor coupled to the optical sensor, to the display, to the wireless transceiver, and to the storage, the processor configured to: receive the image from the optical sensor; perform optical character recognition (OCR) to identify the codes in the image; compare each code in the codes to the semiconductor package identifiers to identify a matching semiconductor package identifier; transmit the matching semiconductor package identifier via the wireless transceiver; receive semiconductor package information via the wireless transceiver after transmitting the matching semiconductor package identifier; and provide the semiconductor package information to the display; wherein the display is configured to display the semiconductor package information, 	
	And Hu (US PGPub 2021/0303939) that discloses in response to a triggering event, receiving an instruction to operate on an electronic document, the electronic document including at least an input image and external text, the external text appearing outside of the input image in the electronic document; parsing the electronic document to identify the input image and the external text; identifying one or more candidate regions in the input image, each candidate region encompassing an object; using a first neural network to determine one or more target regions from among said one or more candidate regions, each target region encompassing an object-of-interest and being associated with an item name, said determining of said one or more target regions including generating one or more instances of region-feature information respectively associated with said one or more target regions; using optical character recognition to convert intra-image text that appears in the input image into intra-image text information; using a second neural network to convert the external text that appears outside the input image into encoded context information; determining a particular item name associated with a given target region based on given region-feature information associated with the given target region, the intra-image text information, and the encoded context information; identifying a supplemental content item that is associated with the particular item name; and sending the supplemental content item to a user computing device over a computer network, 
	And Liu (US PGPub 2021/0150169) that discloses receiving, by a computer from a terminal of a first user, a two-dimensional code generation request comprising service data, which comprises at least an identifier of the first user; obtaining a picture that is identifiable by naked eyes; associating the obtained picture with the identifier of the first user and storing the association between the obtained picture and the identifier of the first user; generating a two-dimensional code based on the service data or based on a combination of the service data and the obtained picture; and providing the two-dimensional code and the obtained picture to the first user, thereby facilitating the first user to display the two-dimensional code and the obtained picture when providing services, 
	And Ramachandra (US PGPub 2020/0394431) that discloses processing, by a translation device, an image comprising a text to generate a pattern associated with the text based on a trained Convolution Neural Network (CNN), wherein the text is in a source language; mapping, by the translation device, the pattern to a word in a mapping table and at least one text attribute, based on a classifier network, wherein the word is in a target language; initiating, by the translation device, an Optical Character Recognition (OCR) conversion for the pattern, when at least one of the mapping between at least one of the pattern and at least one word in the mapping table and the mapping between the pattern and the at least one text attribute is below a predefined threshold; and performing, by the translation device, incremental learning for the trained CNN and the classifier network based on the OCR conversion,
	And Walker (US Patent 9952858) that discloses a computing device to: receive a scanned code including: a human-readable element; a machine-readable element including an identifier of a direct action, and a signaling element; analyze the scanned code to identify the direct action associated with the scanned code, the direct action corresponding to one or more functions on one or more of the first computing device and a second computing device; determine that the direct action is not a priority direct action of a set of priority direct actions, the set of priority direct actions being stored on the first computing device; retrieve, from the second computing device, instructions for invoking the one or more functions; and automatically invoke the one or more functions corresponding to the direct action on one or more of the first computing device and the second computing device,
	And Lee (US PGPub 2018/0026980) that discloses  display panel; a wireless transceiver; a storage, being configured to store a quick response code (QR code) for being captured by an authentication device, the QR code storing service data which includes an identification code assigned to the mobile device and a hardware serial number of the mobile device so that the authentication device determines that the identification code is valid after obtaining the service data; and a processor, electrically connected to the display panel, the wireless transceiver and the storage, being configured to enable the display panel to display the QR code, and continuously transmit a wireless signal carrying the hardware serial number via the wireless transceiver so that the authentication device determines that the QR code passes authentication according to the identification code and the hardware serial number after receiving the wireless signal carrying the hardware serial number,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claim 4 is allowed.
	Claims 5-9 are allowed for being dependent upon claim 4.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664